     Case 3:19-cv-00274-MMD-WGC Document 11 Filed 08/06/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      RICHARD D. AUSTIN,                                Case No. 3:19-cv-00274-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8

9      SONYA CARILLO, et al.,

10                                Defendants.

11

12           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

13    1983 by state prisoner Richard D. Austin. On March 17, 2020, the Court issued a

14    screening order dismissing the complaint with leave to amend and directed Plaintiff to file

15    an amended complaint within thirty days. (ECF No. 5.) Plaintiff filed an amended

16    complaint, and the Court issued a second screening order on June 2, 2020. (ECF No.

17    10.) The Court’s second screening order dismissed Plaintiff’s first amended complaint

18    with leave to amend and directed Plaintiff to file a second amended complaint within thirty

19    days. (Id.) The thirty-day period has now expired, and Plaintiff has not filed a second

20    amended complaint or otherwise responded to the Court’s second screening order.

21           District courts have the inherent power to control their dockets and “[i]n the

22    exercise of that power, they may impose sanctions including, where appropriate . . .

23    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

24    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

25    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

26    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

27    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

28    (affirming dismissal for failure to comply with an order requiring amendment of complaint);
     Case 3:19-cv-00274-MMD-WGC Document 11 Filed 08/06/20 Page 2 of 3


1     Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

2     comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

3     v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

4     to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

5     (affirming dismissal for lack of prosecution and failure to comply with local rules).

6            In determining whether to dismiss an action for lack of prosecution, failure to obey

7     a court order, or failure to comply with local rules, the court must consider several factors:

8     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

9     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

11    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

12    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13           Here, the Court finds that the first two factors, the public’s interest in expeditiously

14    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

15    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

16    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

17    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

18    West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

19    disposition of cases on their merits—is greatly outweighed by the factors in favor of

20    dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

21    the court’s order will result in dismissal satisfies the “consideration of alternatives”

22    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

23    at 1424. The Court’s order requiring Plaintiff to file a second amended complaint within

24    thirty days expressly stated: “It is further ordered that if Plaintiff chooses not to file a

25    second amended complaint curing the deficiencies of [the first amended complaint], this

26    action will be dismissed with prejudice for failure to state a claim.” (ECF No. 10 at 8.)

27    Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance

28    with the Court’s order to file an amended complaint within thirty days.


                                                    2
     Case 3:19-cv-00274-MMD-WGC Document 11 Filed 08/06/20 Page 3 of 3


1           It is therefore ordered that this action is dismissed with prejudice based on

2     Plaintiff’s failure to file an amended complaint in compliance with this Court’s June 2,

3     2020, order (ECF No. 10).

4           It is further ordered that the motion to proceed in forma pauperis (ECF No. 4) is

5     denied as moot.

6           It is further ordered that the Clerk of Court enter judgment accordingly.

7           DATED THIS 6th day of August 2020.

8

9
                                               MIRANDA M. DU
10                                             CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
